 



Exhibit 10.3

 

AMENDED AND RESTATED VOTING AGREEMENT

 

THIS AMENDED AND RESTATED VOTING AGREEMENT (the “Agreement”) is made and entered
into as of this 31st day of May, 2018 (the “Effective Date”) by and among (i)
American Power Group Corporation, a Delaware corporation (the “Company”), (ii)
the holders of the Company’s Subordinated Contingent Convertible Promissory
Notes (the “Notes”), (iii) the holders of the Company’s 10% Convertible
Preferred Stock (the “Series A Preferred Stock”), Series D Convertible Preferred
Stock (the “Series D Preferred Stock”), Series D-2 Convertible Preferred Stock,
Series D-3 Convertible Preferred Stock (all of such preferred stock, the
“Preferred Stock”) listed on Schedule A (collectively, the “Prior Investors”),
(iv) the “Named Stockholders” (as defined herein), and (v) Dual Fuel, LLC, an
Arizona limited liability company (“Dual Fuel” or the “Purchaser”, and, together
with the Prior Investors, the “Stockholders”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the Purchase
Agreement (as hereinafter defined).

 

RECITALS

 

A.       Immediately after the execution of this Agreement, the Company and Dual
Fuel are entering into a Common Stock Purchase Agreement (the “Purchase
Agreement”) providing for the sale and purchase of shares of Common Stock of the
Company.

 

B.        The parties hereto desire to provide that (i) Dual Fuel shall be
entitled to elect three (3) directors of the Company and (ii) the holders of
record of shares of Common Stock and of any other class or series of voting
stock, voting together as a single class, shall be entitled to elect the balance
of the total number of directors of the Company.

 

C.       The Company and the Prior Investors are parties to that certain Amended
and Restated Voting Agreement dated as of January 27, 2017 (the “Original
Agreement”), pursuant to which the election of certain members of the board of
directors of the Company (the “Board”) was governed.

 

D.       It is a condition to the Purchaser’s obligations to purchase the Common
Stock that certain Prior Investors convert outstanding Preferred Stock into
Common Stock immediately prior to the issuance of the Common Stock to the
Purchaser (but after the execution of this Agreement).

 

E.       It is a condition to the Purchaser’s obligations to purchase the Common
Stock that the Company and the Prior Investors execute and deliver this
Agreement for the purpose of amending and restating, in its entirety, the
Original Agreement.

 



 

 



 





AGREEMENT

 

NOW, THEREFORE, the parties agree amend and restate the Original Agreement, in
its entirety, as follows:

 

1.                   Voting Provisions Regarding Board of Directors.

 

1.1                For purposes of this Agreement, the term “Shares” shall mean
and include (i) any shares of Preferred Stock, by whatever name called, now
owned or subsequently acquired by a Stockholder, however acquired, whether
through stock splits, stock dividends, reclassifications, recapitalizations,
similar events or otherwise; and (ii) any shares of Common Stock issued upon
conversion of any Shares of the Preferred Stock, including, without limitation,
the shares of Common Stock issued in connection with the conversion of the
Preferred Stock by the Prior Investors as a condition to the issuance of Common
Stock to the Purchaser pursuant to the Purchase Agreement.

 

1.2                Board Composition. From and after the Initial Closing, each
Stockholder agrees to vote, or cause to be voted, all Shares owned by such
Stockholder, or over which such Stockholder has voting control, from time to
time and at all times, in whatever manner as shall be necessary, to fix the
number of directors of the Company at five or at such other number as may be
specified by the Board, and to ensure that at each annual or special meeting of
stockholders at which an election of directors is held or pursuant to any
written consent of the stockholders of the Company, the following persons shall
be elected to the Board:

 

(a)                 Until such time as Dual Fuel has been issued shares of
Common Stock pursuant to the Purchase Agreement and thereafter so long as Dual
Fuel owns shares of Common Stock, three (3) individuals designated by Dual Fuel,
who shall initially be Kenneth Losch, Harry Kloor and Mark Killpack;

 

(b)                The Company’s Chief Executive Officer, who shall initially be
Chuck Coppa (the “CEO Director”), provided that if for any reason the CEO
Director shall cease to serve as the Chief Executive Officer of the Company,
each of the Stockholders shall promptly vote their respective Shares (i) to
remove the former Chief Executive Officer from the Board if such person has not
resigned as a member of the Board; and (ii) to elect such person’s replacement
as Chief Executive Officer of the Company as the new CEO Director ; and

 

(c)                 Matt Van Steenwyk.

 

To the extent that any of the appointment rights set forth in clause (a) above
shall no longer be applicable due to Dual Fuel no longer holding Common Stock,
any member of the Board who would otherwise have been designated in accordance
with the terms thereof shall instead be voted upon by all the holders of the
Company’s Common Stock entitled to vote thereon in accordance with the Company’s
By-Laws and the Delaware General Corporation Law.

 



2

 

 



For purposes of this Agreement, an individual, firm, corporation, partnership,
association, limited liability company, trust or any other entity (collectively,
a “Person”) shall be deemed an “Affiliate” of another Person who, directly or
indirectly, controls, is controlled by or is under common control with such
Person, including, without limitation, any general partner, managing member,
officer or director of such Person or any venture capital fund now or hereafter
existing that is controlled by one or more general partners or managing members
of, or shares the same management company with, such Person.

 

1.3                Failure to Designate a Board Member. In the absence of any
designation from the Persons or groups with the right to designate a director as
specified above, the director previously designated by them and then serving
shall be reelected if still eligible to serve as provided herein.

 

1.4                Removal of Board Members. Each Stockholder also agrees to
vote, or cause to be voted, all Shares owned by such Stockholder, or over which
such Stockholder has voting control, from time to time and at all times, in
whatever manner as shall be necessary to ensure that:

 

(a)                 no director elected pursuant to Sections 1.2 or 1.3 of this
Agreement may be removed from office unless: (i) such removal is directed or
approved by the affirmative vote of the Person, or of the holders of a majority
of the shares of stock (or each class of stock), entitled under Section 1.2 to
designate that director, or (ii) the Person(s) originally entitled to designate
or approve such director or occupy such Board seat pursuant to Section 1.2) is
no longer so entitled to designate or approve such director or occupy such Board
seat;

 

(b)                any vacancies created by the resignation, removal or death of
a director elected pursuant to Sections 1.2 or 1.3 shall be filled pursuant to
the provisions of Section 1; and

 

(c)                 upon the request of any party or parties entitled to
designate a director as provided in Section 1.2, to remove such director, such
director shall be removed.

 

All Stockholders agree to execute any written consents required to perform the
obligations of this Agreement, and the Company agrees at the request of any
party entitled to designate directors to call a special meeting of stockholders
for the purpose of electing directors.

 

1.5                No Liability for Election of Recommended Directors. No party,
nor any Affiliate of any such party, shall have any liability as a result of
designating a Person for election as a director for any act or omission by such
designated Person in his or her capacity as a director of the Company, nor shall
any party have any liability as a result of voting for any such designee in
accordance with the provisions of this Agreement.

 

Voting Provisions Regarding Restated Certificate of Incorporation. Each of the
Named Stockholders (as hereinafter defined) agrees to vote, or cause to be voted
within three (3) calendar days after presentment of such vote, all Shares owned
by such Named Stockholder, or over which such Named Stockholder has voting
control, to approve the Restated Certificate of Incorporation pursuant to
Section 4.9 of the Purchase Agreement. For purposes hereof, each of Charles E.
Coppa, Associated Private Equity, Arrow, LLC, the Van Steenwyk Family
Irrevocable Trust, the Matthew Donald Van Steenwyk GST Trust and the Van
Steenwyk Issue Trust shall be deemed “Named Stockholders”.

 



3

 

 



2.                   Remedies.

 

2.1                Covenants of the Company. The Company agrees to use its
reasonable best efforts, within the requirements of applicable law, to ensure
that the rights granted under this Agreement are effective and that the parties
enjoy the benefits of this Agreement. Such actions include, without limitation,
the use of the Company’s reasonable best efforts to cause the nomination and
election of the directors as provided in this Agreement.

 

2.2                Irrevocable Proxy. Each party to this Agreement hereby
constitutes and appoints the President of the Company, and each member of the
Board, and each of them, with full power of substitution, as the proxies of the
party with respect to the matters set forth herein, including without
limitation, election of persons as members of the Board in accordance with
Section 1 hereto and the approval of the Restated Certificate of Incorporation
in accordance with Section 2 hereto, and hereby authorizes each of them to
represent and to vote, if and only if the party: (i) fails to vote, or (ii)
attempts to vote (whether by proxy, in person or by written consent), in a
manner which is inconsistent with the terms of this Agreement, all of such
party’s Shares in favor of the election of persons as members of the Board
determined pursuant to and in accordance with the terms and provisions of this
Agreement and in favor of the approval of the Restated Certificate of
Incorporation. The proxy granted pursuant to the immediately preceding sentence
is given in consideration of the agreements and covenants of the Company and the
parties in connection with the transactions contemplated by this Agreement and,
as such, is coupled with an interest and shall be irrevocable unless and until
this Agreement terminates. Each party hereto hereby revokes any and all previous
proxies with respect to the Shares and shall not hereafter, unless and until
this Agreement terminates, purport to grant any other proxy or power of attorney
with respect to any of the Shares, deposit any of the Shares into a voting trust
or enter into any agreement (other than this Agreement), arrangement or
understanding with any person, directly or indirectly, to vote, grant any proxy
or give instructions with respect to the voting of any of the Shares, in each
case, with respect to any of the matters set forth herein.

 

2.3                Specific Enforcement. Each party acknowledges and agrees that
each party hereto will be irreparably damaged in the event any of the provisions
of this Agreement are not performed by the parties in accordance with their
specific terms or are otherwise breached. Accordingly, it is agreed that each of
the Company and the Stockholders shall be entitled to an injunction to prevent
breaches of this Agreement and to specific enforcement of this Agreement and its
terms and provisions in any action instituted in any court of the United States
or any state having subject matter jurisdiction.

 

2.4                Remedies Cumulative. All remedies, either under this
Agreement or by law or otherwise afforded to any party, shall be cumulative and
not alternative.

 

3.                   Term. This Agreement shall be effective as of the date
hereof and shall continue in effect until and shall terminate upon the earlier
to occur of (a) three (3) years from the Effective Date; or (b) the termination
of this Agreement in accordance with Section 5.7 below.

 



4

 

 



4.                   Miscellaneous.

 

4.1                Additional Parties. In the event that after the date of this
Agreement, the Company enters into an agreement with any Person to issue shares
of Common Stock to such Person, the Company shall cause such Person, as a
condition precedent to entering into such agreement, to become a party to this
Agreement by executing an Adoption Agreement, in the form attached hereto as
Exhibit A, agreeing to be bound by and subject to the terms of this Agreement as
a Stockholder, along with the Spousal Waiver, as applicable, attached to this
Agreement as Exhibit B, and thereafter such person shall be deemed a Stockholder
for all purposes under this Agreement.

 

4.2                Transfers. Each transferee or assignee of any Shares subject
to this Agreement shall continue to be subject to the terms hereof, and, as a
condition precedent to the Company’s recognizing such transfer, each transferee
or assignee shall agree in writing to be subject to each of the terms of this
Agreement by executing and delivering an Adoption Agreement substantially in the
form attached hereto as Exhibit A, along with the Spousal Waiver, attached to
this Agreement as Exhibit B. Upon the execution and delivery of an Adoption
Agreement by any transferee and the Spousal Waiver by the transferee’s spouse,
such transferee shall be deemed to be a party hereto as if such transferee were
the transferor and such transferee’s signature appeared on the signature pages
of this Agreement and shall be deemed to be a Stockholder. The Company shall not
permit the transfer of the Shares subject to this Agreement on its books or
issue a new certificate representing any such Shares unless and until such
transferee shall have complied with the terms of this Section 5.2. Each
certificate representing the Shares subject to this Agreement if issued on or
after the date of this Agreement shall be endorsed by the Company with the
legend set forth in Section 5.11.

 

4.3                Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

4.4                Jurisdiction; Governing Law. All questions concerning the
construction, validity, enforcement and interpretation of this Voting Agreement
shall be determined in accordance with the provisions of the Purchase Agreement.

 

4.5                Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

4.6                Notices. Any notice, request or other document required or
permitted to given or delivered to any party hereto shall be delivered in
accordance with the notice provisions of the Purchase Agreement.

 

4.7                Consent Required to Amend, Terminate or Waive. This Agreement
may be amended or terminated and the observance of any term hereof may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only by a written instrument executed by the Stockholders holding
67% of the Shares then held thereby. Notwithstanding the foregoing:

 



5

 



 

(i)                  this Agreement may not be amended or terminated and the
observance of any term of this Agreement may not be waived with respect to any
Stockholder without the written consent of such Stockholder unless such
amendment, termination or waiver applies to all Stockholders in the same
fashion;

 

(ii)                the consent of the Stockholder shall not be required for any
amendment or waiver if such amendment or waiver is not, directly or indirectly,
applicable to the rights of the Stockholder hereunder; and

 

(iii)              any provision hereof may be waived by the waiving party on
such party’s own behalf, without the consent of any other party.

 

In addition, notwithstanding anything to the contrary contained herein, any
provision of this Section 5.7 that requires a particular Stockholder consent to
a particular amendment may not be amended or terminated without the consent of
such Stockholder. The Company shall give prompt written notice of any amendment,
termination or waiver hereunder to any party that did not consent in writing
thereto. Any amendment, termination or waiver effected in accordance with this
Section 5.7 shall be binding on each party and all of such party’s successors
and permitted assigns, whether or not any such party, successor or assignee
entered into or approved such amendment, termination or waiver.

 

4.8                Delays or Omissions. No delay or omission to exercise any
right, power or remedy accruing to any party under this Agreement, upon any
breach or default of any other party under this Agreement, shall impair any such
right, power or remedy of such non-breaching or non-defaulting party nor shall
it be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of or in any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default previously or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
of any provisions or conditions of this Agreement, must be in writing and shall
be effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

4.9                Severability. The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision.

 

4.10             Entire Agreement. This Agreement (including the Exhibits
hereto), and the other Transaction Documents (as defined in the Purchase
Agreement) constitute the full and entire understanding and agreement between
the parties with respect to the subject matter hereof, and any other written or
oral agreements relating to the subject matter hereof existing between the
parties (including, without limitation, the Original Agreement) are expressly
canceled.

 



6

 



 

4.11             Legend on Share Certificates. Each certificate representing
Shares issued after the date hereof shall be endorsed by the Company with a
legend reading substantially as follows:

 

“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT, AS MAY BE
AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN REQUEST
FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON
ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY
ALL THE PROVISIONS OF THAT VOTING AGREEMENT, INCLUDING CERTAIN RESTRICTIONS ON
TRANSFER AND OWNERSHIP SET FORTH THEREIN.”

 

The Company, by its execution of this Agreement, agrees that it will cause the
certificates evidencing the Shares issued after the date hereof to bear the
legend required by this Section 5.11 of this Agreement, and it shall supply,
free of charge, a copy of this Agreement to any holder of a certificate
evidencing Shares upon written request from such holder to the Company at its
principal office. The parties to this Agreement do hereby agree that the failure
to cause the certificates evidencing the Shares to bear the legend required by
this Section 5.11 herein and/or the failure of the Company to supply, free of
charge, a copy of this Agreement as provided hereunder shall not affect the
validity or enforcement of this Agreement.

 

4.12             Stock Splits, Stock Dividends, etc. In the event of any
issuance of Shares of the Company’s voting securities hereafter to any of the
Stockholders (including, without limitation, in connection with any stock split,
stock dividend, recapitalization, reorganization, or the like), such Shares
shall become subject to this Agreement and shall be endorsed with the legend set
forth in Section 5.11.

 

4.13             Manner of Voting. The voting of Shares pursuant to this
Agreement may be effected in person, by proxy, by written consent or in any
other manner permitted by applicable law.

 

4.14             Further Assurances. At any time or from time to time after the
date hereof, the parties agree to cooperate with each other, and at the request
of any other party, to execute and deliver any further instruments or documents
and to take all such further action as the other party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

 

4.15             Costs of Enforcement. If any party to this Agreement seeks to
enforce its rights under this Agreement by legal proceedings, the non-prevailing
party shall pay all costs and expenses incurred by the prevailing party,
including, without limitation, all reasonable attorneys’ fees.

 

4.16             Counterparts. This Agreement may be executed and delivered in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered to be valid and effective for all purposes.

 

4.17             Aggregation of Stock. All Shares held or acquired by a
Stockholder and/or its Affiliates shall be aggregated together for the purpose
of determining the availability of any rights under this Agreement, and such
Affiliated persons may apportion such rights as among themselves in any manner
they deem appropriate.

 

[Signature Page Follows]

 

7

 

 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated Voting
Agreement as of the date first written above.

 



AMERICAN POWER GROUP CORPORATION         By: /s/ Charles E. Coppa, CEO   Name:
Charles E. Coppa, CEO         DUAL FUEL, LLC         By: /s/ Kenneth Losch  
Name: Kenneth Losch  





 



STOCKHOLDERS:             By: /s/ Matthew Van Steenwyk   Name: Matthew Van
Steenwyk         Address:                 By: /s/ Matthew Van Steenwyk   Name:
Van Steenwyk Family Irrevocable Trust         Address:                 By: /s/
Matthew Van Steenwyk   Name: Matthew Donald Van Steenwyk GST Trust        
Address:                 By: /s/ Matthew Van Steenwyk   Name: Van Steewyk Issue
Trust         Address:                 By: /s/ Matthew Van Steenwyk   Name:
Arrow, LLC         Address:                 By: /s/ Neil Braverman   Name:
Associated Private Equity         Address:                 By: /s/Charles E.
Coppa   Name: Charles E. Coppa         Address:        



 

8

 

 

SCHEDULE A

 

LIST OF PRIOR INVESTORS

 

[Intentionally omitted]


 



9

 

 



EXHIBIT A

 

ADOPTION AGREEMENT

 

This Adoption Agreement (this “Adoption Agreement”) is executed by the
undersigned (the “Stockholder”) pursuant to the terms of that certain Amended
and Restated Voting Agreement dated as of __________, 2018 (the “Agreement”), by
and among American Power Group Corporation, a Delaware corporation (the
“Company”) and certain of its stockholders, as such Agreement may be amended or
amended and restated hereafter. Capitalized terms used but not defined in this
Adoption Agreement shall have the respective meanings ascribed to such terms in
the Agreement. By the execution of this Adoption Agreement, the Stockholder
agrees as follows.

 

1.                   Acknowledgement. Stockholder acknowledges that Stockholder
is acquiring certain shares of the Common Stock of the Company (including
options, warrants or other rights thereto, the “Securities”), either as a
transferee or as a party who has agreed to be bound by the terms of the
Agreement.

 

2.                   Agreement. Stockholder hereby (a) agrees that the
Securities, and any other shares of Common Stock or securities required by the
Agreement to be bound thereby, shall be bound by and subject to the terms of the
Agreement, (b) adopts the Agreement with the same force and effect as if
Stockholder were originally a party thereto; and (c) agrees to sign any and all
documents pertaining to the acquisition of Common Stock as the Company may
reasonably request.

 

3.                   Notice. Any notice required or permitted by the Agreement
shall be given to Stockholder at the address or facsimile number listed below
Stockholder’s signature hereto.

 



DATE: ________________________   STOCKHOLDER:
_______________________________________           By:     Name:            
Address:                     Facsimile Number:  





 



ACCEPTED AND AGREED:         AMERICAN POWER GROUP CORPORATION         By:    
Name:     Title:    



 

 

 

 

EXHIBIT B

 

CONSENT OF SPOUSE

 

I, ____________________, spouse of ______________, acknowledge that I have read
the Amended and Restated Voting Agreement, dated as of _______________, 2018, to
which this Consent is attached as Exhibit B (the “Agreement”), and that I know
the contents of the Agreement. I am aware that the Agreement contains provisions
regarding the voting of shares of capital stock of the Company that my spouse
may own, including any interest I might have therein.

 

I hereby agree that my interest, if any, in any shares of capital stock of the
Company subject to the Agreement shall be irrevocably bound by the Agreement and
further understand and agree that any community property interest I may have in
such shares of capital stock of the Company shall be similarly bound by the
Agreement.

 

I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.

 







Dated:             Name:            



 



 

 

